DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                                                                                    NO. 12-05-00006-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
COREGIS INSURANCE COMPANY,              §                 APPEAL FROM THE
APPELLANT
 
V.                                                                         §                 COUNTY COURT AT LAW #2

WANDA CLINE AND ARCHIE CLINE,
APPELLEES                                                      §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In its motion, Appellant represents that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the motion is granted and the
appeal is dismissed. 
            Opinion delivered May 4, 2005.
              Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(PUBLISH)